Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Hoshino (US 2019/0263387) who discloses:
A method of controlling charge of a vehicle battery (fig 1), the method comprising: 
determining, by a control unit (ECU 60), whether a high voltage battery (HIGH VOLTAGE BAT) and a low voltage battery (LOW VOLTAGE BAT) are charged in a first charging mode, a second charging mode, or a third charging mode (fig 3); and 
charging at least one of the high voltage battery or the low voltage battery by controlling a first full-bridge circuit unit (INV 26), a second full-bridge circuit unit (INV 28), and a low voltage DC converter (DC/CD 54) unit based on the determined first, second or third charging mode (fig 3).

Claim 1 is rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Abdel-Rahman (US 2020/0177089) who discloses:
A method of controlling charge of a vehicle battery (152 in fig 1), the method comprising: 
determining, by a control unit (CONTROLLER in one or more of abstract, fig 3-5, 11-13), whether a high voltage battery (par 63) and a low voltage battery (par 2, 44) are charged in a first charging mode, a second charging mode, or a third charging mode (see at least one of  abstract, background, fig 6); and 
charging at least one of the high voltage battery or the low voltage battery by controlling a first full-bridge circuit unit, a second full-bridge circuit unit (see 2 full bridge circuits in one or more of fig 2-5, 8-12) , and a low voltage DC converter (see DC/DC converter in fig 1) unit based on the determined first, second or third charging mode.

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL DINH/          Primary Examiner, Art Unit 2851